DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of November 23, 2021.  Claims 16, 18, 19, 21, 22, and 25-34 are presented for examination, with Claims 16, 22, and 27 being in independent form.

Allowable Subject Matter
Claims 16, 18, 19, 21, 22, and 25-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 16, the specific limitations “wherein the application is configured to control the home or office lighting systems or the further lighting systems depending on the lighting settings of the screen of the mobile terminal, wherein the lighting settings of the screen of the mobile terminal include color temperature of light emitted by the screen of the mobile terminal, backlighting emitted by the screen of the mobile terminal, intensity/quantity of the light emitted by the screen of the mobile terminal, or brightness of the light emitted by the screen of the mobile terminal,” in the combination as claimed, are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 18, 19, 21, 31, and 32 are also allowable at least due to their dependencies from Claim 16.

	Claims 25, 26, and 33 are also allowable at least due to their dependencies from Claim 22.
	In independent Claim 27, the specific limitations “wherein the determined light settings are user- or manufacturer-selected settings for lighting of the screen of the mobile terminal, and wherein the lighting settings of the screen of the mobile terminal include color temperature of light emitted by the screen of the mobile terminal, backlighting emitted by the screen of the mobile terminal, intensity/quantity of the light emitted by the screen of the mobile terminal, or brightness of the light emitted by the screen of the mobile terminal; store, in a database, all controllable elements of the lighting systems and control parameters to control the lighting systems based the 
	Claims 28-30 and 34 are also allowable at least due to their dependencies from Claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844